 


109 HRES 1084 EH: To honor the contributions and life of Edward R. Bradley.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1084 
In the House of Representatives, U. S.,

December 6, 2006
 
RESOLUTION 
To honor the contributions and life of Edward R. Bradley. 
 
 
Whereas Edward R. Bradley was born on June 22, 1941, in Philadelphia Pennsylvania; 
Whereas he graduated in 1964 with a degree in education from Cheyney State College; 
Whereas he taught during the day at William B. Mann Elementary in Philadelphia and spent his evenings working at local radio station WDAS for free; 
Whereas in 1965, when riots broke out in Philadelphia, Ed Bradley, lacking recording equipment, covered the riots from a neighborhood pay phone; 
Whereas Ed Bradley’s coverage of the Philadelphia riots earned him a full time paid position with WDAS; 
Whereas Ed Bradley was hired in 1967 as a reporter for WCBS radio in New York; 
Whereas in 1968 he was the only African American on air at WCBS, or at any New York City radio station; 
Whereas he joined CBS News in 1971 as a stringer in its Paris bureau, covering the Paris Peace talks, and remained with CBS News for 35 years; 
Whereas he was transferred in 1972 to CBS Saigon bureau to cover the Vietnam War and while covering the War in Cambodia was injured by a mortar round; 
Whereas he covered Jimmy Carter’s campaign in 1976 and served as a CBS news floor correspondent for coverage of the Democratic and Republican National Conventions; 
Whereas he became the first African American White House correspondent for CBS news from 1976 to 1978; 
Whereas in 1981 Ed Bradley joined 60 Minutes as an on-air correspondent and remained with 60 Minutes for 26 years; 
Whereas in 2000, Ed Bradley was the only television journalist granted an interview with condemned Oklahoma City Bomber, Timothy McVeigh, which earned him an Emmy award; 
Whereas Ed Bradley received numerous awards of distinction for his in-depth reporting and coverage, including 20 Emmy awards, Lew Klein Excellence in the Media Award (2006), Paul White Award (2000), Damon Runyon Award (2003), Robert F. Kennedy Journalism Award (1995), and a Lifetime Achievement Award from the National Association of Black Journalists (2005); and 
Whereas in addition to invaluable contributions to journalism, Ed Bradley’s reporting also spurred social activism and change with his report on AIDS in Africa, Death by Denial, which helped influence the pharmaceutical industry into discounting and donating AIDS drugs to Africa: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the contributions of Edward R. Bradley as an award winning American journalist; and 
(2)expresses its deepest condolences upon his death to his wife, Patricia Blanchet, surviving family members, and friends. 
 
Karen L. HaasClerk.
